Citation Nr: 0935701	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to diabetes 
mellitus, atrial fibrillation, or exposure to herbicides 
during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 through 
February 1977.  During that time, he served in Vietnam in 
April and May of 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In September 2007, the Veteran provided testimony from the RO 
via video conference hearing.  At that time, the record was 
held open for an additional 30 days from the date of the 
hearing to allow the Veteran to submit additional medical 
evidence.  Additional evidence was received, which consisted 
of a one page September 2007 opinion from a VA health care 
provider.  This evidence has been incorporated into the 
claims file.

In January 2009, this matter was remanded by the Board for 
the purpose of scheduling the Veteran for a VA examination to 
determine the nature and etiology of his claimed disorder, 
followed by readjudication by the RO.  The Board finds that 
the action directed in its January 2009 remand has been fully 
performed and now proceeds with appellate consideration of 
the Veteran's claim.


FINDING OF FACT

The Veteran's COPD has not been shown to be etiologically 
related to any injury, illness, or disease contracted during 
his active duty service; or to the Veteran's service 
connected diabetes mellitus or atrial fibrillation; or to in-
service exposure to herbicides.




CONCLUSION OF LAW

The Veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The provisions of 38 C.F.R. § 3.309(e), 
however, do not include COPD or other lung disorders.

II.  Recitation of Evidence

Service treatment records obtained on behalf of the Veteran 
consist solely of his January 1974 enlistment examination.  
The enlistment examination report indicates normal clinical 
findings of the lungs and chest and does not reflect any 
reported respiratory illnesses or subjective respiratory 
complaints.

In July 2002, more than 25 years after his discharge from 
service, the Veteran underwent chest x-rays at the VA Medical 
Center in Mountain Home, Tennessee.  These x-rays revealed 
mild scarring of the left lung base with no active lung 
disease.  Repeat chest x-rays performed approximately one 
week later also did not reveal any active pulmonary disease.

A January 2004 VA telephone triage note refers to the 
Veteran's chief complaint of episodes of "heart fluttering" 
and pain in the area of the heart.  He also reported 
shortness of breath that had worsened over the preceding four 
months.  Chest x-rays performed in January 2004 was notable 
for a nodular density, which might be a possible pulmonary 
nodule.  A follow-up CT scan of the chest performed in 
February 2004, however, was essentially unremarkable and 
showed no evidence of pulmonary masses or nodules.

A June 2004 VA telephone triage note reveals that the Veteran 
wanted an earlier appointment to discuss his tests and 
reported having a breathing problem, but was not in current 
respiratory distress.  On examination in June 2004, the 
Veteran's lungs were clear to auscultation.  Although no 
diagnosis was provided at that time, the Veteran's shortness 
of breath was determined to be non-cardiac in origin.

In August 2004, the Veteran was seen for persistent shortness 
of breath over the past 5 to 6 months; he reported that he 
experienced shortness of breath while mowing his lawn, for 
example.  A pulmonary examination revealed that the Veteran's 
lungs were clear to auscultation.  He was diagnosed with 
dyspnea which was "unclear as to etiology."  A perfusion 
study performed that month was normal and revealed normal 
perfusion in the lungs and all segments.

In September 2004, the Veteran continued to report shortness 
of breath.  He also stated that he had recently received a 
private stress test and that his private physician advised 
him that his breathing difficulty was related to his heart, 
not his lungs.  The Board notes that the Veteran reported 
that he had not smoked for 16 years but had formerly smoked 
one pack per day for approximately 12 years.

At a January 2005 VA treatment for right foot symptoms, a 
physical examination which included an examination of the 
chest revealed that the Veteran's lungs were clear with equal 
breathing sounds bilaterally.  No wheezing or rales was 
detected.

In March 2005, the Veteran was treated for acute bronchitis.  
A chest x-ray showed a small nodular density in the 
projection of the left lower lung zone; follow-up CT and 
comparison with the February 2004 CT was recommended.  It was 
noted during this treatment that pulmonary function testing 
was normal.  A CT scan performed in April 2005 revealed a 
densely calcified granuloma seen in the apical segment of the 
right lower lobe, which was considered to be old 
granulomatous disease.

In April 2005, the Veteran once again reported shortness of 
breath while mowing his lawn.  A chest examination revealed 
that the Veteran's chest was unlabored and clear to 
auscultation bilaterally.  He did not demonstrate any 
wheezing or rales.

A pulmonary functioning test performed in September 2005 
revealed mild restrictive ventilatory defect with a mild 
decrease in diffusion capacity.

A December 2005 VA treatment record reflects an initial 
diagnosis of COPD.  No opinion is rendered as to the etiology 
of the Veteran's diagnosis.

In January 2007, the Veteran underwent a VA examination in 
connection with claims for peripheral neuropathy of the upper 
and lower extremities and diabetes mellitus.  A list of 
"diabetic related cardiac symptoms" set forth in the 
examiner's report includes shortness of breath and cough; the 
description of "any other cardiac symptom(s)" included 
shortness of breath with mild exertion and frequent 
productive cough.

A September 2007 note from S.B., FNP, at the VA medical 
center reflects the opinion that the Veteran's "lung 
problems could be from diabetes and irregular heartbeat ..."

At his September 2007 video conference hearing, the Veteran 
testified that he experienced ongoing symptoms, in relation 
to his service connected atrial fibrillation, manifested by 
his heart skipping a beat.  According to the Veteran, such 
episodes were accompanied by shortness of breath.  He further 
testified that he had been advised by VA physicians that his 
shortness of breath was related to his service connected 
diabetes mellitus.

As directed by the Board in its January 2009 remand, the 
Veteran was scheduled for a VA examination in March 2009 to 
clarify the nature and etiology of the Veteran's claimed 
respiratory disorder.  At the examination, which was 
performed in conjunction with a review of the claims file, 
the Veteran asserted that his COPD was a result of exposure 
to Agent Orange during his active duty service.  He reported 
that he experienced intermittent COPD and was required to use 
an inhaled bronchodilator on a daily basis.  He denied the 
use of steroids or antibiotics.  An examination did not 
reveal any venous congestion, edema, abnormal respiratory 
findings, or scarring or deformity of the chest wall.  
Diaphragm excursion and chest expansion was normal.  No 
conditions were noted which could be associated with 
pulmonary restrictive disease.  X-rays of the chest did not 
reveal any active pulmonary disease.  A pulmonary functioning 
test revealed mild decrease in diffusion capacity and mild 
obstructive ventilatory defect.  Expiratory airflow was noted 
as being improved after use of the Veteran's bronchodilator.  
Based upon his examination and review of the claims file, the 
examiner provided a diagnosis of COPD.  He noted that the 
Veteran's service treatment records did not reflect any in-
service respiratory treatment.  The examiner further noted 
that there is no cause and effect relationship between 
development of diabetes mellitus and development of COPD.  
Based upon his examination findings and review of the claims 
file, the examiner concluded that the Veteran's COPD was more 
likely related to chronic tobacco usage, as well as being age 
related.

III. Analysis

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.  In this case, the opinion that the Veteran's COPD 
is attributable to his diabetes mellitus is in conflict with 
the opinion of the VA examiner in 2009, who has opined that 
the Veteran's COPD is likely related to his history of 
smoking and advancing age.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In contrasting these opinions, the Board is cognizant that 
the Court has recently stressed that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In this case, a September 2007 opinion expresses that the 
Veteran's "lung problem could be from diabetes and irregular 
heartbeat" (emphasis added).  No further explanation or 
basis is provided for this opinion.  The Board finds that the 
probative value of the September 2007 etiology opinion is 
reduced by its speculative nature.  By contrast, the etiology 
opinion expressed by the VA examiner in his March 2009 report 
is supported by a review of the claims file, a determination 
that the Veteran was not treated during service for a 
respiratory disorder, and a finding that in general, no cause 
and effect relationship exists between the development of 
COPD and the development of diabetes mellitus.  Under the 
circumstances, the Board finds that the opinion expressed in 
the March 2009 VA examination report is due greater probative 
weight than the opinion expressed in September 2007.


Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for COPD.  
Although service treatment records consist solely of the 
Veteran's enlistment examination, the Board notes that the 
post-service treatment records do not set forth a medical 
history, either reported by the Veteran or gleaned from a 
review of the treatment records, which is consistent with 
onset of COPD or other lung disorder during active duty 
service.  Moreover, the Board notes that the Veteran first 
treated for a lung disorder in July 2002, more than 25 years 
after his discharge from service.  Chest x-rays performed at 
that time did not indicate any active lung disease.  
Subsequent treatment records indicate ongoing complaints of 
shortness of breath and, ultimately, a diagnosis of COPD in 
December 2005.  A September 2007 opinion states, without 
support or elaboration, that the Veteran's COPD "could be" 
related to his diabetes mellitus and irregular heartbeat.  
The March 2009 VA examination report effectively rebuts the 
opinions expressed in September 2007.  In the VA examiner's 
report, the VA examiner noted that there is no cause and 
effect relationship between development of diabetes mellitus 
and development of COPD.  The examiner further noted that the 
Veteran did not treat for a respiratory disorder during his 
active duty service.  On these bases, the examiner concluded 
that the Veteran's COPD was likely related to the Veteran's 
age and history of smoking.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed at his 
September 2007 video conference hearing and at his March 2009 
VA examination.  Specifically, the Veteran has alternatively 
asserted that his COPD is either related to his service 
connected diabetes mellitus, service connected atrial 
fibrillation, or to exposure to herbicides during his active 
duty service in Vietnam.
 
Even if the Veteran's assertions could be read as claiming 
continuity of symptomatology since service, such a history is 
substantially rebutted by the complete absence of treatment 
for this disorder in service, absence of treatment during the 
25 year period between his discharge from service and initial 
post-service treatment in July 2002, and by the March 2009 
findings of the VA examiner.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Concerning the Veteran's assertion that his COPD may be 
related to in-service exposure to herbicides, although the 
Veteran's exposure to herbicides is conceded by virtue of his 
service in Vietnam, the Board notes that a claim of COPD or 
other lung disorder is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(e).  A review of the 
evidence in the claims file does not indicate a medical 
opinion establishing a relationship between the Veteran's 
COPD and in-service exposure to herbicides.  Notwithstanding 
the history of exposure to herbicides that was reported by 
the Veteran at his March 2009 VA examination, the VA examiner 
did not find that the Veteran's COPD was related to exposure 
to herbicides.

Moreover, the Court has consistently held that service 
connection may not be predicated upon lay assertions of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  In the present case, the Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Although the Board is mindful of the Veteran's assertion that 
he received a private etiology opinion which related his lung 
disorder to his heart condition, this assertion is not 
supported by evidence in the claims file.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for COPD, to include as 
secondary to diabetes mellitus, atrial fibrillation, or 
exposure to herbicides during service, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a lung disorder in an 
October 2005 notification letter.  The Veteran was not given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim), until May 2006.  
Any deficiencies of notification that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, as the Veteran's claim is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  Although the Board 
notes that the Veteran indicated, at his September 2007 
hearing, that he was receiving treatment from a private 
primary care physician, he stated that such treatment 
consisted only of monthly visits to monitor Coumadin levels 
in his blood.  The Veteran also related that he received 
treatment at a diabetes clinic, but stated that such 
treatment consisted of management of his diabetes medication.  
Under the circumstances, the Board finds that such records 
are not relevant to the Veteran's claim of service connection 
for COPD and that no reasonable possibility exists that 
obtaining such records would aid the Veteran in 
substantiating his claim.  As such, VA is not obligated to 
obtain such records.  38 U.S.C.A. § 5103A(a)(2).  The Board 
further notes that the Veteran was provided a VA Form 21-4142 
release with his October 2005 notification letter, and was 
requested to return the same after completing it with full 
name and address information for any VA or private treatment 
providers.  No response to the RO's request was received.  As 
for Social Security records, the Board notes that, although a 
VA treatment record in September 2004 mentions that the 
Veteran had applied for and been denied Social Security 
benefits, the treatment record does not mention the 
disability or disabilities that were the basis for the Social 
Security claim, and the Veteran never mentioned this 
application for Social Security benefits when asked to 
identify evidence pertinent to the claim for service 
connection for pulmonary disease.  Thus, the record does not 
suggest that the Social Security records are pertinent to 
this claim.  The Board also notes that the record was also 
held open for an additional 30 days from the date of the 
Veteran's hearing to allow the Veteran to provide additional 
evidence.

Additionally, the Veteran was afforded a VA respiratory 
examination in March 2009 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for COPD, to include as 
secondary to diabetes mellitus, atrial fibrillation, or 
exposure to herbicides during service, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


